       Case 1:21-cv-00632-SMV-SCY Document 3 Filed 07/21/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO
J.B., on behalf of her minor child, K.E.,
                       Plaintiff,
vs.                                                                  Civ. No. 21-632 SMV/SCY

COACH DANNY CHARLEY, in his
individual capacity,
                       Defendant.

                          NOTICE AND ORDER TO SHOW CAUSE
        This matter is before the Court sua sponte. On June 7, 2021, the plaintiff filed in state

court a complaint under the initials “J.B.” Doc. 1 at 4. The defendant removed the case to this

court on July 9, 2021. Doc. 1. Proceeding anonymously is not contemplated by the Federal Rules

of Civil Procedure. Rather, Rule 10(a) requires that the title of a complaint “name all the

parties,” and Rule 17(a) prescribes that “[a]n action must be prosecuted in the name of the real

party in interest.”1

        Nonetheless, the Tenth Circuit has recognized there may be cases in which “exceptional

circumstances” warrant permitting a party to proceed anonymously. Femedeer v. Haun, 227 F.3d

1244, 1246 (10th Cir. 2000).

        Lawsuits are public events. A plaintiff should be permitted to proceed
        anonymously only in exceptional cases involving matters of a highly sensitive and
        personal nature, real danger of physical harm, or where the injury litigated against
        would be incurred as a result of the disclosure of the plaintiff’s identity. The risk
        that a plaintiff may suffer some embarrassment is not enough.

Femedeer, 227 F.3d at 1246 (quoting Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992)).

        Whether a plaintiff may proceed anonymously is subject to the discretion of the trial



1
 The complaint alleges that “K.E.” is a minor, and so proceeding under initials is expressly
permitted by the Federal Rules. Fed. R. Civ. P. 5.2(a); Compl. ¶ 1.
         Case 1:21-cv-00632-SMV-SCY Document 3 Filed 07/21/21 Page 2 of 2




court. Zavaras, 139 F.3d at 802. In exercising that discretion, the court must “weigh[] the

plaintiff’s claimed right to privacy against the countervailing public interest.” Id. at 803. The

public has an “important interest in access to legal proceedings.” Femedeer, 227 F.3d at 1246.

Moreover, without a party’s name in the public record, “it is difficult to apply legal principles of

res judicata and collateral estoppel.” Id. “Ordinarily, those using the courts must be prepared to

accept the public scrutiny that is an inherent part of public trials.” Id. “A plaintiff should not be

permitted to proceed under a pseudonym unless the need for anonymity outweighs the public

interest in favor of openness.” Raiser v. Brigham Young Univ., 127 F. App’x 409, 411 (10th Cir.

2005).

         The Tenth Circuit has stated that “[w]hen a party wishes to file a case anonymously or

under a pseudonym, it must first petition the district court for permission to do so.” W.N.J. v.

Yocom, 257 F.3d 1171, 1172 (10th Cir. 2001) (citing Nat’l Commodity & Barter Ass’n, 886 F.2d

at 1245). If the court grants permission, the court often requires the plaintiff to disclose his or her

real names to defendants and to the court, but otherwise to be kept under seal. Id. If the court

does not grant permission, it may “lack jurisdiction over the unnamed parties, as a case has not

been commenced with respect to them.” Id.

         IT IS THEREFORE ORDERED that the plaintiff must show cause by August 4, 2021

why her full name should not be fully disclosed in public filings with the court. The defendant

may respond to plaintiff’s submission by August 11, 2021, but is not required to respond if the

defendant agrees with the plaintiff’s position. The defendant’s failure to respond within the time

prescribed for doing so constitutes a waiver of any objection to the court’s decision.


                                               ______________________________________
                                               Steven C. Yarbrough
                                               United States Magistrate Judge



                                                   2
